 TRANSPORT CLEARINGS, INC.607were discharged because of their union activities on this same date.When this istaken into consideration, along with other remarks of Agee on this date whichwere clearly violative of the Act and stand uncontradicted and undenied in therecord, such as his statement to Wayne Adams as regards the "damn union," thenhis remarks to Turner were unquestionably coercive and by their very nature con-stituted interference with, restraint, and coercion and consequently were violativeof Section 8 (a) (1) of the Act, and it is so found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Ithas been found that the Respondent discriminated against Wayne Adams,Henry Richardson, Montene Richardson, and Clarence Adams. It will be recom-mended that the Respondent offer Wayne Adams, Henry Richardson, and ClarenceAdams immediate and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights and privileges, andmake them and Montene Richardson whole for any loss of pay they may havesuffered by reason of Respondent's discrimination against them by payment tothem of sums of money equal to that which they normally would have earned aswages from the dates of discrimination to the date of an offer of reinstatement,less their net earnings during such period.Said backpay shall be computed on aquarterly basis in the manner established by the Board in F.W. Woolworth Com-pany,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Sweet Sue Poultry Company is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.United Textile Workers of America, AFL-CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.3.By discriminating against Wayne Adams, Henry Richardson, Montene Richard-son, and Clarence Adams, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged inunfair labor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]Transport Clearings,Inc.andOfficeEmployees InternationalUnion,Local45,AFL-CIOTransport Clearings,Inc.andPeggy A. Sims.Cases N08.16-CA-1429 and 16-CA-1429-2.October 2, 1961DECISION AND ORDEROn April 4, 1961, Trial Examiner John F. Funke issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-133NLRB No. 82 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner further found that the Re-spondent had not engaged in certain unfair labor practices allegedin the complaint and recommended dismissal of these allegations.Thereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.The Trial Examiner found, and we agree, that the Respondentdiscriminatorily discharged Lindsey and Brewer, and that it madecoercive remarks to employees about their union activities.'TheGeneral Counsel contends that Sims also was discharged for unionactivity, while the Employer claims that she was terminated becauseshe consistently made mistakes in billing its customers, and hadrecently incorrectly drafted charges to its Beechnut account.Weagree with the Trial Examiner, contrary to our dissenting colleague,that the record does not establish that Sims was discriminatorilydischarged.The record establishes that Lindsey and Brewer, who were theacknowledged leaders of the union organizational campaign, weredischarged, respectively, on October 17 and 25, each of them in themiddle of a pay period, and shortly after supervisors had made re-marks to each of them indicating opposition to their union activities.On the other hand, Sims, whose only union activity was attendance atone organizational meeting, was discharged on November 1, at theend of a pay period, and no supervisors had addressed any antiunionremarks to her. The record, in fact, does not show that there was anyunion activity whatsoever following the discharge of Brewer on1Upon an examination of the entire record, we find without merit the Respondent'sallegations of bias and prejudice on the part of the Trial Examinerawe do not agree with the Trial Examiner's recommended issuance of a narrow cease-and-desist orderAs we are convinced that the discriminatory discharges go to the veryheart of the Act, and that it may be anticipated,from the conduct found herein,that theRespondent may commit other violations of the Act in the future,we shall issue a broadcease-and-desist order.N L.R B v Entwistle Mfg. Co.,120 F. 2d 532, 536 (CA. 4) ;N L R B. v. Central Mercedsta, Inc,288 F 2d 809, 812(C A. 1). TRANSPORT CLEARINGS, INC.609October 25.Sims was discharged about a month after she had in-formed the Respondent of an error in a customer account, namely theBeechnut account.However, the discharge coincided with the dayon which Beechnut informed the Respondent that it had noticed theerror and that it had been undercharged. The record establishes thatSims was responsible for this error, and testimony of her fellow em-ployee indicated that Sims had made frequent errors.While it istrue that Sims received three individual wage increases during the 11months she was employed, it appears from the record that it was theRespondent's practice to give frequent small wage increases to itsemployees and there is no showing that Sims received more increasesthan other employees.Moreover her last wage increase antedated herreport to the Respondent of the Beechnut error.The dissent attaches significance to the fact that Sims was dis-charged a day or two after the Respondent discovered her name on alist of employees in Brewer's desk.The list, marked "want union,"included the names of Brewer, Lindsey, and seven others, and thenames appear to be in the same handwriting. There is no showing thatSims had signed the list or had authorized anyone to place her nameon the list. It is also significant that none of the remaining seven,except Sims, was discharged. Furthermore, prior to the Respondent'sdiscovery of this list, a number of employees, including Sims, hadsigned an antiunion petition, which was given to the Respondent onOctober 24, several days before Sims' discharge. In all these circum-stances, we find that this evidence fails to establish that the list wasan operative factor in the discharge.Accordingly, for the reasons set forth above and in the IntermediateReport, we find, as did the Trial Examiner, that the General Counselhas not met the burden of proof required to sustain the alleged dis-criminatory discharge of Sims.We shall therefore dismiss this alle-gation of the complaint.'3Member Brown would find that Respondent discriminatorily discharged Peggy Sims,as well as Lindsey and Brewer. The record discloses that after discharging Brewer onOctober 25,and while cleaning out the latter's desk on or about October 30, ward cameupon written information indicating Sims'union sympathies.Sims was escorted by wardto Sayles'office and was discharged November 1The reason assigned at the time forher discharge was an error in the Beechnut accountHowever,Sims herself had calledthe Beechnut billing error to Sayles'attention a month earlier while discussing anotheraccount with which it apparently had become intermingledNo reprimand or warningwas given at that time.When Sayles discharged Sims, he commented that she was notcut out for this type of work. A list of other alleged mistakes by Sims, alluded to by theTrial Examiner and assigned by Respondent as the reason for her discharge,was ad-mittedly not compiled until 3 days after her dischargeSims had received three wageincreases during her tenure of employment of less than 1 year with Respondent, the lastone a month before her dischargeThe record indicates that these increases were notconnected with any across-the-board general increases or with any automatic increaserelated to tenureConsidering the circumstances of Sims' discharge,coining as it didimmediately after Respondent discovered evidence of her union sympathy, together withthe unlawful discharges of Lindsey and Brewer,and the further demonstrations of624067-62-vol. 133-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Transport Clear-ings, Inc., Dallas, Texas, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Office Employees InternationalUnion, Local 45, AFL-CIO, or in any other labor organization, byterminating any of its employees or discriminating in any other man-ner in respect to their hire or tenure of employment or any term orcondition of employment.(b) Interrogating employees regarding their union membership,activity, or sympathy or their knowledge of union membership oractivity in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1) of the Act.(c)Threatening employees that the operation would close and girlswould be walking the streets if the Union came in.(d)Telling employees that they were putting all jobs in jeopardyby engaging in union activity.(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Office Employees InternationalUnion, Local 45, AFL-CIO, or any other labor organization, and toengage in other concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from any andall such activities.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Offer to Billy Jerome Lindsey and Bobby L. Brewer immedi-ate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay they may havesuffered by reason of the discrimination against them in the mannerand method set forth in the section of this report entitled "TheRemedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination or copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records helpful in analyzing the amount of backpay due andthe right of reinstatement under the preceding provision.Respondent's union animus, Member Brown would find that the reason given by Respondentfor Sims' discharge was a pretext and that she was in fact discharged in violation ofSection 8(a)(3). TRANSPORT CLEARINGS, INC.611(c)Post at its place of business at Dallas, Texas, copies of thenotice attached hereto marked "Appendix." 'Copies of said notice, tobe furnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof, andbe maintained for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that those allegations of the complaint re-lating to the termination of Peggy A. Sims be, and they hereby are,dismissed.' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in Office EmployeesInternational Union, Local 45, AFL-CIO, or any other labororganization, by discriminating in respect to the hire, tenure, orother conditions of employment of any employee.WE WILL NOT interrogate our employees concerning their unionmembership, activity, or sympathy in a manner constituting inter-ference, restrain, or coercion; threaten our employees that theoperation couldclosedown and that our employees might bewalking the streets and looking for jobs if they selected a union;and tell our employees that they are placing all jobs in jeopardyby engaging in union activity.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist theabove-named or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities.WE WILL offer to Billy Jerome Lindsey and Bobby L. Brewerimmediate and full reinstatement to their former or substantially 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent positions, without prejudice to their seniority or otherrights andprivileges,and make them whole for any loss of paysuffered as a resultof the discrimination against them.All our employees are free to become, remain, or refrain frombecoming or remaining members of any labor organization, except tothe extent that this right may be affected by an agreement in con-formity with Section 8 (a) (3) of the Act, as modified.TRANSPORTCLEARINGS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDATIONSSTATEMENT OF THE CASEThe above proceedings,with the General Counsel, the Respondent,and theCharging Union represented,came on to be heard before the duly designated TrialExaminer on January 4,5, and 6, 1961, at Dallas, Texas, upon an order consolidat-ing the cases,the consolidated complaint of the General Counsel, and the answerof Transport Clearings,Inc., herein called the Company or the Respondent.The consolidated complaint alleged that Respondent threatened its employees witheconomic reprisals if they joined Office Employees International Union,Local 45,AFL-CIO,herein calledLocal 45 orthe Union,interrogated its employees as totheir union activity and membership,and discharged three employees because theyjoined the Union.Itwas allegedthat bythese actions Respondent violated Section8(a)(l) and(3) of the Act.The answer denied the violations alleged and affirmatively asserted that theemployees were discharged for cause.At the conclusion of hisprima faciecase the counsel for the General Counselmoved to strike paragraph 13 of the complaint.The motion was granted.Counselfor Respondent moved to dismiss those allegations of the complaint which allegedthat the discharges of three employees were in violation of Section 8(a) (3) and (1)of the Act.The TrialExaminer reserved decision on this motion and it is nowdisposed of in accordance with the recommendations made herein.The parties waived oral argument.A brief was received from the GeneralCounsel on February 13.Upon the entire record in this case,and upon my observation of the witnesses,Imake the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS.OF THE RESPONDENTRespondent is a Texas corporation having its principal place of business at Dallas,Texas.Respondent purchases the freight bills of some 20 motor freight carriersoperating in the Stateof Texasof which 17 are interstate carriers transporting freightvalued in excessof $50,000 annually to points outside the State of Texas.Three ofsaid carriers are intrastate carriers operating in the State of Texas transportingfreight valued in excessof $50,000 annually originating in shipment outside theStateof Texas.Respondent collected in excess of$20,000,000 in bills of saidcarriers during the immediate past 12-month period and received in excess of$50,000 fromsuch operations during the immediate past 12-month period.Contraryto the contention of Respondent,I find that it is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.'II.THE LABOR ORGANIZATIONINVOLVEDOffice Employees International Union,Local 45, AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.1Siemons Mailing Service,122 NLRB 81. TRANSPORT CLEARINGS,INC.613HI. THE ALLEGED UNFAIR LABOR PRACTICESA. The facts1.Evidence of interference,restraint,and coercionIn the operation of its business Respondent employed some 27 or 28 clericalemployees who had never been represented by a labor organization. Sole re-sponsibility for the management of the business was vested in F. H.Sayles, Respond-ent's general manager.Sayles was assisted by his office manager, Ralph Ward, theonly other employee who enjoyed supervisory status.In October 1960 Ward informed Sayles that union activity was taking place inthe office.According to Sayles, Ward described it as "union rumblings"and Saylestold him to forget it.Ward did not forget it,however,and he later told Saylesthat there was to be a union meeting and later in October Sayles himself noticedthat employees were talking to each other on matters not concerned with their work.(How Sayles knew it was matters not concerned with their work is not explained.)Sometime during the week of October 17 Sayles was informed by Ward that BobBrewer, account clerk, was contacting employees during their working time regard-ing the Union and Sayles concluded that Brewer was the leader of the union activity.2Ward told Sayles that he had instructed Brewer not to pursue this activity duringworking hours and when another employee,Wesley Frost, complained to Saylesconcerning Brewer's effort to solicit him Sayles directed Ward to have Brewer stop.Brewer testified that he was the first employee to talk to Mrs. Lynn Davis,organizer of Local 45,and that she suggested a meeting with the employees.Thefirstmeeting was held at the B & B Cafe on Friday, October 14, and among theemployees who attended were Lindsey, Brewer, Don Bear, Peggy Sims,and PearlMartin.3On the Monday following this meeting,October 17,Lindsey was fired, adischarge which will be discussedinfra.PearlMartin, a ledger clerk employed by Respondent,4testified that she signed aunion card at this meeting and that either on the following Monday(October 17)or shortly thereafter Ward came to her desk and asked her what she thought aboutthe Union.She told him that if it meant sick leave with pay and decent annualraises she was for it.After further discussionWard told her that "if this placegoesUnion there will be twenty-odd women walking the streets looking for jobs,because the doors will be closed tight."Ward denies making any such interrogationor any such statement,but I credit the testimony of Martin .5A few days after the October 14 union meeting 6 general discussion of it tookplace among Bear, another account clerk,Sayles, and Ward,according to the testi-mony of Bear. Bear states that the three were discussing an article on unions inthe "Wall Street Journal"when he was asked by Sayles if he had attended "thatdeal last night,"referring to a union meeting.Bear told him that he had gone to adinner and "discussed a matter,"after which he was asked by Sayles if Jackie Hester,Sayles' secretary,and Joy Jones, another employee, had attended.Ward's testi-mony is that Bear volunteered the information and told them(Sayles and Ward)everything that happened.Sayles denied interrogating Bear about the meeting anddenied interrogating him about the attendance of Hester and Jones.I accept thetestimony of Bear as credible insofar as it relates to the circumstances under whichthe conversation took place,including the initiation of the discussion.?2Ward's own testimony is that he thought Bill Lindsey had started the movement andthat Brewer had picked it up when Lindsey dropped itLindsey was fired on October 17,prior to the time when Sayles was told that Brewer was contacting employees,so Sayles'conclusion is not in contradiction with Ward's3Brewer testified that eight or nine employees attended the meeting4Martin was still employed by the Respondent at the time of the hearing5Most of the vital issues In this case turn upon credibility and I shall state the reasonsfor my findings at greater length under that part of this report entitled "Conclusions "IIn his examination of Bear the General Counsel fixed the date as October 21Oncross-examination Bear himself fixed the date as the Monday following the meeting, whichwouldhe October 17Since the Monday following a union meeting would be an easierfixation than a calendar date I find that the conversation took place on the 17th7As to this conversation it must be noted that Ward admitted it took place but statesthat the disclosures were voluntary on the part of BearThis I find difficult to believeSayles' testimony would lead to the belief that no such conversation ever took place sinceliemerely denied,in blanket form,Bear's testimony 614DECISIONSOF NATIONAL LABOR RELATIONS BOARDBear further testified that on three separate occasions8Ward told him that itwas possible for the Company to close if it went union and that three separatetrucking companies which were not union might withdraw as contributors to theRespondent,in which case Respondent could not stay in business.Although eachof these conversations and statements is deniedby Ward,I credit Bear.Delores Tidwell,a copy girl employed by Respondent and still in its employ atthe date of the hearing,testified that she signed a union card on Monday,October 17,and that on October 21 Ward came back to the film room where she was workingand asked her if anyone had come back there and asked her to join the Union.She said no one had,and Ward then told her not to lie to him and told her the doorswould be closed if the Union came in and there would be a lot of girls looking forjobs.She testified that she worked the next day, which was a Saturday,and thatWard asked her how she felt about the Union and that she told him she thought"things were doing O.K. just as they were."He then asked her how her sister(Lynell Caldwell)felt about it and she said her sister felt the same way.Both con-versations were denied by Ward,but I credit the testimony of Tidwell.2.Evidence of violation of Section 8(a)(3)a.Billy LindseyBilly Jerome Lindsey was employed by Respondent as a collector on July 12, 1960,and discharged on October 17.On October 14 he attended the meeting at the B & BCafe and signed an authorization card with Local 45.Lindsey testified that onOctober 14 (and before the meeting)Ward came to his desk and told him someonehad been passing the rumor around that he (Ward)had been going to Sayles about"this union."Ward denied that he had gone to Sayles and told Lindsey he did notcare if it went union.Lindsey stated that he told Ward the union talk was not newand that he was as guilty as Brewer of organizing the Union.He mentioned to Wardthat they might all be fired and Ward told him he did not think Sayles would fireeveryone.On the following Monday, October 17, Lindsey was called into the office by Sayles,who told him that he had been going over his accounts,that he was not keeping hisaccounts as he should,and that he (Sayles)was getting a boy from a (motor)freightlinewho had more experience.9Lindsey asked if this was the only reason he wasfired and Sayles said it was-that he had no animosity toward himLindsey testifiedthat he had received no prior warnings concerning the condition of his accounts andthat he had been complimented on his last trial balance sheet(thiswould be theSeptember balance sheet) shortly before he was fired.Pearl Martin,ledger clerk,testified that she worked on Lindsey's accounts and thatthere was a definite decrease in the delinquencies from August to September.'°Sayles testified that in August 1960, he turned full responsibility for the collec-tions of accounts over to Ward.He said that when he and Ward went over to "pastdue sheets"for September they were in worse condition than for the precedingmonth.Although Sayles had not given Lindsey any warning or discussed the condi-tion of his accounts with him he called him to his office,told him that his accountswere in arrears,that he had not been putting enough effort into his collections, andthat it would be necessary to make a change.Sayles denied that he knew thatLindsey was a member of the Union or that he had engaged in union activity whenhe fired him.Ward was Lindsey's immediate superior and had been an account collector himself.He testified that he warned Lindsey in August(Lindsey had only been on the job amonth)that he was falling behind in collections and that if he could not do the workthe Company would get someone who could Tn September there was more moneyoutstanding and in the middle of September Ward spoke to Sayles about the condi-tion of Lindsey's account and was instructed to work with him more-to give himanother chance.The October balance, according to Ward,was even worse andWard told Savles he did not think that Lindsey was working out.Itwas then, orshortly thereafter, that Lindsey was discharged by Sayles and the date was October 17.sThe only expressions of animus toward the Union admittedby Ward arestatementsthat he would fight the Union and that he was not in favor of the UnionHe also testifiedthat he asked employees if they had to join a union and that he told them it was theirprivilege to loin or refrain9 Lindsey's replacement was Wesley Frost,who had not worked for a freight line andwho had no experience as a collectorIs The account sheets themselves were kept in such a way that it was imnossible todetermine from the sheets themselves exactly what progress was made at what time TRANSPORT CLEARINGS,INC.615Contrary tothe statement Sayles allegedly made to Lindsey concerning recruitinga man with freight line experience,Ward testifiedthat the Companyhad not inter-viewed nor known Frost(who washired throughan employment agency)prior tothe dischargeof Lindsey.Although Wardadmitted on cross-examinationthat hesuspectedthat Lindsey hadstarted theunion movement,he denied(on direct)that he knewLindsey was amember of theUnion or that he hadengaged in unionactivity.He also denied thatLindsey had told himhe was organizingfor the Union or thatLindsey's unionactivityhad anythingto do withhis recommendationthat Lindsey be discharged.b.Bobby L. BrewerBrewer was employed by Respondent as collector of accounts in August of 1959and discharged on October 25, 1960.He was the employee who contacted LynnDavis and he signed an authorization card at the meeting at the B & B Cafe on Octo-ber 14.On the following Monday he asked Ward what he thought a union could dofor the employees and Ward told him it was immaterial what he thought since hewas the office manager and had to be neutral.A week later Ward told him he wouldhave to fight the Union.On October 24 Brewer heard that an antiunion petition 11 had been circulatedamong the employees and asked Jackie Hester, secretary to Sayles, if he could see it.Hester opened a file cabinet drawer and Brewer read the petition,which containedthe signatures and addresses of 26 employees who stated they were not in favor ofa union.Hester asked him to sign it and he refused.Later that day Sayles calledBrewer into his office, told him that he knew efforts were being made to organize theemployees,but said that he had seen a petition and believed that most of the employ-ees were opposed to a union.Sayles asked him why he was in favor of one andBrewer told him he believed in them.Sayles then took a folder from his drawer,showed Brewer how many raises he had received since he joined the Union, andasked him if he had not been fair.Sayles then told him he did not see why heshould put not only his(Brewer's)job but also Sayles' job and those of the otheremployees in jeopardy.When he was asked(by the Trial Examiner)what wasmeant by jeopardy, Brewer said that Sayles asked what would happen if the freightlines had to pay the Company the same amount it would cost them to collect theirbills-Sayles stated they would collect their own bills.Ten minutes later Sayles called him back and said he did not understand why he(Brewer)was doing this to him and that he thought it was because he had not beengiven the manager's job when Ward was promoted.Brewer denied this was thereason for his unionactivity.About 1 o'clock the next afternoon(October 25)Ward summoned Brewer to theoffice.Sayles was there and Ward went in with Brewer.Hester was also therewith a notebook and pencil.Sayles told Brewer he had betrayed his confidenceand undermined him by discussing his raises with other employees,12 that he wasfired, and that there was no point in going back to his desk.He received his paycheckand a severance check and left.Although, as previously stated,Sayles had been informed that Brewer, in October,was not always at his work desk and Frost had complained to Sayles about Brewer'sattempts to solicit his union membership,Sayles testified that solicitation was not thereason forBrewer's discharge.He stated that on October 24 he thought Brewerwas disgruntled about the promotion of Ward(the promotion had taken place inJune)and that he explained the situation to Brewer and showed him how many (7)raises he had received since his employment.He told Brewer at this time that allwages and salaries were confidential.The next morning his secretary,Hester, toldhim that if he heard any rumors about wages that she had nothing to do with it andhad not divulged the information.Bobbie Miller, another employee asked him, "Howcome other people get raises and I didn'tget as many as somebody else?" Saylestestified that both Hester and Miller identified Brewer as the employee who had dis-cussed his raises with them and that when he charged Brewer with this at the dis-charge interview Brewer only told him that he could not remember.1311General Counsel'sExhibit No 412 Brewer could not remember that he had ever been instructed not to discuss his wagesor rate of pay with other employees1s JackieHester and Joy Jones both testified that they were sitting in a car in theparking lot with Bobbie Miller after work on October 24 when Brewer came no and saidhe had been in Sayles' office and that he had been told how many raises he had receivedin a year and that he believed it was sevenShe said that one of the girls later remarkedthat it was not fairBrewer testified that he could not remember mentioning his raises 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Peggy SimsPeggy Sims was employed by the Respondent in December 1959 and dischargedon November 1, 1960. At the time of her discharge and for sometime prior theretoshe had been rebill and sightdraft clerkThe reason given for her discharge wasrepeated mistakes in the deposit of sightdrafts culminating with a mistake on theBeechnut account.14As sightdraft clerk it was her duty to check and total thebills of Respondent's sightdraft accounts (there were about 21 or 22 of these), tapethem, and place them in envelopes for deposit in Respondent's bank as depositsagainst collections.Her alleged mistakes occurred in placing a deposit total whichdid not correspond to the total of the bills or in placing the wrong bills in thedeposit envelope.The testimony relating to her alleged errors was almost intermin-able and most of it was unfathomable since her work passed through other handsand some of the mistakes could have been made by othersHer union activity was not significant. She attended the meeting of the employeesat the B & B Cafe on October 14 and signed an authorization card at that time.Prior to her discharge her name was found on a list of nine employees who sup-posedly favored the Union.hThe list was found by Ward in Bob Brewer's deskwhen he was cleaning it out after Brewer's discharge.Although Ward denied thathe knew at the time of her discharge that Sims had favored the Union, he admittedon cross-examination that he suspected that all the employees whose names ap-peared on the list favored the Union, a not unreasonable suspicion. It must benoted, however, that she also signed the petition which was submitted to Sayles onOctober 24 disavowing the Union.Sims was discharged at the close of business on November 1. She was told byWard, after she had checked out, that Sayles wanted to see her and she and Wardwent into his office.According to her testimony Sayles started to mention the tapeson the sightdrafts when she interrupted and told Sayles that Ward had told her shehad been doing it correctly. Sayles then started to mention the Beechnut account(which she knew was in error) and she told him two other employees had alsochecked it.Sayles then told her that she was not cut out for that type of work butthat he would give her a recommendation when she applied for another job. Therewas no discussion of her other alleged mistakes at the time she was fired.B.Conclusions1.The credibility issueThere is perhapsno moredifficult or disagreeable task for a Trial Examiner thanthat of determining an issue of credibility between two sets of witnesses, both ofwhom appear honest and truthful, who give each other the lie direct.That is thecircumstance in this case and credibility is the issue upon which the case must turn.Since I have, in general, credited the General Counsel's witnesses against the Re-spondent's witnesses where the testimony has been in conflict some explanation isin orderAll of the witnesses called by the General Counsel were young clerical employeesquite obviously possessed of what is commonly referred to as good family back-grounds.They were equally obviously inexperienced in courtroom procedures andthe ordeals of the witness stand.Yet, subject to vigorous,relentless,and searchingcross-examination by an experienced and highly competent trial lawyer, they wereunfaltering and unconfused in the substantial portions of their testimony.is I haveplaced a great reliance on the testimony of employees Martin and Tidwell, both ofwhom were placed in the uncomfortable position of testifying adversely to theinterest of their employer in his presence. In so doing they directly contradictedthe testimony of Ward, their immediate supervisor, and I find it difficult to believebut I find that this conversation took place substantially as described by Hester andJonesJones however, did testify that it was generally known and discussed when anemployee received a raise.i4 The error in this account consisted of making the deposit for less than the tota'amount of the bills enclosedThe Beechnut error was called to the attention of Respond-ent about a week or 10 days after the date of deposit, which was October 21, and Simswas fired at the end of that pay period, November 111Respondent's Exhibit No 11. It was a list which contained only first names andwas headed "Wants union "Ward was able to identify Peggy as Peggy Sims since shewas the only Peggy employed by Respondent16While Brewer pleaded lack of memory to that part of his conversation with Hester,Miller, and Jones in which they charged him with divulging his pay increases, I havecredited the witness for the Respondent on this point TRANSPORT CLEARINGS, INC.617that they would contrive such conversations with him either indirectly to assist theirformer fellow employees or to assist a union whichthey andthe other employeeshad repudiated.I can only find that Martin and Tidwell felt bound by an obligationto tell the truth at whatever cost.Bear, no longer employed by Respondent at the time of the hearing and pre-sumably free from taint of self-inteerst,was clear, accurate,and specific in histestimony and undamaged by cross-examination.Imust, under these circumstances,and from observation of his demeanor on the stand,credit him in full.WhileLindsey,Brewer, and Sims were not free from such taint as self-interest inevitablyattaches to testimony,I believe that each honestly endeavored and reasonably suc-ceeded in keeping his testimonywithinthe confines of the truth and Icredit themagainst both Sayles andWardwhere there is conflict.Having foundthatWard wasnot telling the truth when he denied certain state-ments attributed to him by Martin,Tidwell, and Bear, his similar denial of state-ments allegedly made to Lindsey and Brewer is suspect.Ward,moreover, un-equivocally denied any knowledge of union membership or activity on the partof Sims on direct examination but admitted on crossthathe knew her name ap-peared on the list of employees who favored the Union.Similarly, with respect toLindsey,Ward denied on direct examination that he knew Lindsey was either amember of the Union or engaged in union activity but admitted on cross that hebelieved Lindsey had started the unionmovement.This sortof testimony is farfrom forthright,to give it the benefit of an understatement,and rather clearlyestablishes his indisposition toward making full disclosure.The testimony of Sayles is not free from its own curious aspects.Nowhere isthere explanation of the curious circumstances under which both Lindsey and Brewerwere discharged.While neither the alleged deficiencies of Lindsey nor the breachof discipline by Brewer were such as to require summary action,both were dis-charged without notice or warning in the middle of the workday.Thisisnot thecommon practice,particularly with office workers who,for reasons unknown to me,are generally treated with a greater solicitude than shop employees.Thereis, too,Sayles' statement to Lindsey that he was hiring an employee with freight collectionexperience to replace him when Lindsey's replacement was in fact unknown.Ques-tioned with respect to his interrogation of Bear and statements attributed to himby Bear, Sayles gave a blanket denial.So, too, when he was questioned regardinghis knowledgeof Lindsey's union activity at the time of discharge.I do not dis-credit any witness on the ground that his response to a charge is a blanket denial.It is, however, moredifficult fora witness to fabricate false facts and circumstancesand thereafter keep his testimony free from inconsistency and contradiction as wellas disproof than it is to assert a disavowal.Except for chronic and compulsiveliars, there is a psychological barrier to fabricating false and imaginary facts whichdamage anotherparty evenafter hostility has been establishedand thatbarrier isgreater, certainly, than that to denial of misfeasance or misconduct when charged.No rule can be established that a greater probability of truth lies with the indicterthan with the indicted but, when no explanation accompanies the denial,I do notthink that this factor can entirely be ignored. In the instant case I find no need forreliance on this factor, even though I concede its existence.2. Interference, restrain, and coercionOn the basis of the foregoing findings of facts and resolutions of credibility, Ifind that the Respondent violated Section 8(a)(1) of the Act by: (a) Interrogationof employees Martin and Tidwell as to their union activity by Ward and interroga-tion of employee Bear as to his own union activity and that of employees Hesterand Jonesby Sayles; 17 (b) threats by Ward to employees Martin and Tidwell thatthe plant could close down and girls would be walking the streets if it went unionand to Bear that the plant would close; and (c) statement by Sayles to Brewer thathe was placing all of their jobs in jeopardy by engaging in union activity.3.The discharge of LindseyAlthough Lindsey was a new employee and had only been handling delinquentaccounts for a little more than 3 months at the time of his discharge, I find his17Apart from any other evidence of interference, restraint, or coercion on the part ofRespondent, I find that the interrogation of these employees constituted a violation ofSection 8(a) (1) since it was neither for a proper purpose nor encompassed any of thesafeguards which would bring it within theBlue FlashruleSeePetroleum CarrierCorporation of Tampa, Inc,126 NLRB 1031. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge was in violation of Section 8(a)(3) of the Act. I credit his statementthat he had received no prior warnings or reprimands from Ward at the time ofhis discharge and I also credit the testimony of Martin, who reviewed his balancesheets, that he had succeeded in reducing the accounts in arrears.Apart fromthis there is the admission of Ward (after a prior denial) that he suspected thatLindsey was the original leader of the union movement; Lindsey's statement toWard that he was as guilty as Brewer of instigating the Union, the fact that Lindseyhad offeredto resignduring a dispute with Sayles during September (at a timeduring which it was alleged his work was unsatisfactory) and the offer was notaccepted; and the summary and abrupt discharge on the first working day followingthe first union meeting, a discharge effected during the middle of the day and atthe beginning of a new pay period.isNot entirely without significance is Sayles'statement to Lindsey at the time of discharge that he was hiring an employee withfreight line experience although Lindsey's replacement had neither been selectednor interviewed at the time. I can see no reason for such fabrication during a dis-charge interview except toassist in concealingthe real motive of discharge.Ifind, therefore, that the discharge of Lindsey violated Section 8(a)(3) of theAct.4.The discharge of BrewerBrewer, like Lindsey, was a collector of delinquent accounts.Although he hadbeen employed by Respondent for little more than a year, he had received sevenpay increases and no claim was made that he was not competent. The sole reasonalleged for his discharge was his breach of a company rule against divulging hissalary increases to other employees.(I have already found that he did divulgethe number of his increases to employees Hester, Jones, and Miller on October 24.)Sayles testified that not only was there a standing rule against such revelation butthat he had specifically warned Brewer about it in his discussion with Brewer thatsameday. I find that the reason asserted by Sayles for the discharge was pretextuous,however, and that he was in fact discharged because he was and was suspected tobe the leader and instigator of union organization.Both Sayles and Ward testifiedthat they believed Brewer was the leader of the movement and the belief of boththat union organization would not serve the Company's interests has been estab-lished.Itwas on the morning of October 24, the day before his discharge, thatBrewer asked to see the petition of the employees disavowing the Union and wasthen asked by Hester, secretary to Sayles, if he wanted to sign it.He refused andshortly thereafter he was called into Sayles' office, asked why he favoreda union,and was told that he wasplacing alljobs in jeopardy. (Despite Sayles' denial, IcreditBrewer's testimony.)In neither this nor in the later conversation withSayles on that day did Brewer disclaim his union sympathy.The circumstancesunder which he was discharged the next day were, as in the case of Lindsey, unusual.Up to this time the Company had not a single charge it could levy against Brewer,either for his work or his conduct.He was, nevertheless, not only precipitatelydischarged in the middle of a workday (the day was Tuesday) but Hester waspresent with a notebook and pencil to record the conversation.At the end of it-and it was brief-Brewer was given his pay and severance checks and told that itwas not necessary for him to go back to his deskMeasuring, the severity of thepunishment and its peculiar timing and circumstances against the gravity of theoffense, T find the presumption that it was falsely devised to conceal the discrimina-tory motive irresistible if not irrefutable.Fortifying this conclusion is the evidence relating to the publication and enforce-ment of the rule. I credit the testimony of Bear that he was never informed of therule and the testimony of Lindsey that he could not remember having heard ofsuch a rule Jones, the Respondent's witness, testified that there was such a rulebut that raises became known throughout the office.Frost, a new employee whocertainly should have known of such a vile if it was standard practice to instructemployees in it, told Bear that he was making more money than Bear and Bearwent to Sayles to inquire why.Yet neither a reprimand nor other punishment wasinflicted on Frost.Frost, however, was the employee who had told Sayles that hewanted no part of any union when he was employed and who had complained ofBrewer's efforts to solicit himOn the credited testimony of this case I can onlyfind that the rule was not given wide nublication that it was not strictly observed,and that no punishment was ever inflicted for its breach except in the case ofBrewern"- the fnreeolnr reasons, I find that Brewer was discharged in violation ofSection 8(a) (3) of the Act19 SeeAllied Distributing Corporation and Standard Optical Company,130 NLRB 1348 TRANSPORT CLEARINGS, INC.6195.Thedischarge of SimsThe case of Sims differs. I believe it is impossible to determine from the testi-mony herein whether Sims met the standards of performance required of her job.Happily, that is not necessary since it is not the issue. I find the evidence insuffi-cient to support the General Counsel's contention that she was discharged for unionactivity,membership, or sympathy.Unlike Brewer and Lindsey, she was neither aleader nor instigator of organization nor was she suspected of being either. She hadno conversations with Sayles or Ward regarding unions and the only evidence theCompany had that she even favored a union was the fact that her name appearedon the list which Ward found in Brewer's desk.Yet her name also appeared onthe list of those employees who expressly stated they did not want a union.Evenmore compelling is the logic of the circumstances at the time of her discharge.Respondent had already discharged the two whom it suspected of union leadership;all union activity had ceased with their discharge and all employees except Bearhad signed a petition of disclaimer.The union activity of Sims, on the record here-in was negligible.Nothing could have been more fruitless than to have dischargedSims for her former suspected union activity and I am unwilling to charge theRespondent with such totally irrational conduct in the absence of more substantialevidence than is found here.I shall accordingly recommend that the complaint, insofar as it alleges that Simswas discharged in violation of ection 8(a)(3) of the Act, be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices, I shall recommend that it cease and desist therefrom andtake certain affirmative action to effectuate the purposes of the Act.Having found that the Respondent terminated the employment of Bill Lindseyon October 17, 1960, in violation of the Act, and terminated the employment ofBobby Brewer on October 24, 1960, in violation of the Act, I shall recommendthat the Respondent offer each of them immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority andother rights and privileges, and make him whole for any loss of earnings he mayhave suffered by reason of the discrimination against him, by payment to him ofa sum of money equal to the amount of wages he would have earned subsequentto the time of termination until the date of a proper offer of reinstatement, less hisnet earnings from other employment in that period.Loss of pay shall be com-puted in accordance with the formula and method prescribed in F.W. WoolworthCompany,90 NLRB 289.Because there is no evidence that the Respondent has committed other unfairlabor practices in the past or that the unfair labor practices found herein will becommitted in the future, the recommendations are accordingly confinedUpon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning of Section 2(2) of the Act.2.Office Employees International Union, Local 45, AFL-CIO, is a labor organ-ization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to hire and tenure of employment of employees,thereby discouraging membership in a labor organization, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.4.Thereby and by interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed by Section 7 of the Act, as above found, Respondenthis engaged in and is engaging in unfair labor practices within the meaning of Section8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-in enfSection 2(6) and (7) of the Act[Recommendations omitted from publication.]